Notice of Non-Responsive Amendment-Bona fide Attempt
The amendment filed on February 23, 2022, canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.
Office Generally Does Not Permit Shift (MPEP 819)
The general policy of the Office is not to permit the applicant to shift to claiming another invention after an election is once made and action given on the elected subject matter. Note that the applicant cannot, as a matter of right, file a request for continued examination (RCE) to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right).  When claims are presented that are drawn to an invention other than the one elected, they should be treated as outlined in MPEP § 821.03.

The remaining claims are not readable on the elected invention because most of the original limitations are no longer present and the new claims instead include limitations imported from an invention that was not elected following the restriction/election requirement mailed January 8, 2020.  The election was made without traverse in the reply filed on July 26, 2021.  These inventions are separate and distinct because the original invention comprised inter alia
“(a) displaying a symbol that is proportional in size to a number of search results in a aggregated georeferenced search result set, the symbol superimposed on a map in a position that geographically corresponds to a position attribute of the aggregated georeferenced search result set, the symbol comprising at least two areas that are essentially proportional in size to the number of results that have a price attribute value within price ranges that correspond to said at least two areas; (b) enabling a user to dynamically modify parameters that define the limits of the price ranges through a price range modification mechanism; (c) updating the at least two areas as the user manipulates said price range modification mechanism;” claim 1 (as originally presented).

The new claims do not include any remotely similar limitations and are not readable on the elected invention because the claims are now drawn to inter alia
“A method for displaying search results for spectator seats with environmental attributes on a ticket search site, the method comprising steps: (a) providing an Internet-connected computerized appliance having a processor and coupled to a data repository, the processor executing ticket search software, wherein the ticket search software is configured to display seat search results on the ticket search site; (b) searching the ticket search site for a plurality of seats positioned in a stadium configured to host an outdoor event…; (g) purchasing the selected seat such that the selected seat is reserved for the user for the outdoor event.” Claim 21 (as newly filed).

The ticket searching and purchasing limitations were explicitly not elected as originally appearing only in nonelected claim 20.  Had claims 21-22 been initially filed together with the original claims, it would have been included in the requirement for election/restriction in a group separate from elected claims 1-11 and 13-19.

Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        May 30, 2022